EICH, C.J.
Joanne Hiller appeals from an order affirming a decision of the Adams County Social Services Board which denied her application for general relief in order to meet recently-incurred extraordinary medical expenses.
The issue is whether the guidelines adopted by the county to determine eligibility for general relief — -which are based on an applicant's income — are invalid because, as applied to the facts of this case, they fail to require consideration of Hiller's undisputed need for medical *1040care. We conclude that the guidelines are valid and affirm the order.
The facts are not in dispute and may be briefly stated. Hiller, an unmarried, employed adult living in Adams County, developed a medical problem that involved expensive testing and a course of extensive and expensive treatment. During a three-month period in early 1989, she incurred expenses of approximately $32,000.
Hiller applied to Adams County for general relief for the sole purpose of assisting in the payment of these medical expenses. At the time of her application she was earning $506.34 ($422.26 net) per month. The county Department of Health and Social Services denied the application because Hiller's income exceeded the county's general relief medical benefit eligibility guideline of $298 per month. The board sustained the denial for the same reason and Hiller sought certiorari review in circuit court.
Hiller argued to the circuit court that it was error to deny her application based solely on the county's income guidelines because it ignored her "level of need" — that is, the $32,000 in medical expenses she had accumulated in the preceding months. The court affirmed the board's decision, holding that adoption of the income standard was within the authority delegated to the county by sec. 49.02(9), Stats.,1 and that no assessment of need is required. It is an issue of law, which we decide independently, owing no deference to the trial court's decision. *1041Ball v. Dist. No. 4, Area Bd., 117 Wis. 2d 529, 537, 345 N.W.2d 389, 394 (1984).
Hiller expands upon the argument here, and she begins by referring to two statutes. First, she turns to the provisions in sec. 49.02(lm), Stats., stating that "[e]very county shall furnish general relief to all eligible dependent persons within the county." (Emphasis added.) She then looks to the definition of "dependent person" in secs. 49.01(2) and (5m) as "an individual without the presently available money, income, property, or credit . . . sufficient to provide . . . food, housing, clothing, fuel, light, water, medicine, medical, dental and surgical treatment (including hospital care). . .." From this language, Hiller draws the following syllogism: because eligible dependent persons are entitled to general relief; and because a person without funds to provide medical treatment — that is, a person whose medical "needs" are not being met — is within the definition of "dependent persons," it follows that an applicant's "level of need" for medical treatment must be considered to determine whether he or she meets that definition and is thus entitled to the relief sought. As a result, Hiller asserts that an applicant's "level of need" must be considered on an equal basis with his or her finances and assets in determining eligibility for medical payments through general relief, and that rejection of her application solely on the basis that her income exceeded the cutoff level was improper and illegal.
Beyond that, Hiller contends that the supreme court's decision in State ex rel. Sell v. Milwaukee County, 65 Wis. 2d 219, 222 N.W.2d 592 (1974), controls and mandates reversal. The Sell court invalidated a Milwaukee County regulation requiring general relief applicants to dispose of automobiles as a condition of receiving assistance. The court held that, "rather than *1042factually determining the value of all of the plaintiffs' assets and the level of plaintiffs' need," the department's regulation mandated denial of relief "solely because of plaintiffs' automobile ownership." Id. at 225, 222 N.W.2d at 595. According to Sell, the applicants were entitled to relief despite their automobile ownership "if their level of need exceeded the value of their assets." Id. Thus, the regulation was ruled invalid as "inconsistent with the statute which does not require relief recipients to have no assets whatsoever; rather it only requires the value of the assets to be insufficient to cover the recipient's need." Id.
We agree with the county that Sell is inapposite. First, the case did not involve a request for non-emergency medical payments as general relief, as is the situation here. Second, the statute at issue in this case, sec. 49.02(9), Stats., was enacted after Sell was decided and it was designed to apply specifically to requests for non-emergency medical care as general relief. Given those distinctions, we see Sell as being of little value to the disposition of this appeal.
As to Hiller's statutory argument, sec. 49.02(9), Stats., authorizes counties to "limit [their] liability for medical . . . care furnished as general relief ... by adopting income and resource limitations which are not more restrictive than those set forth under s. 49.06." And that is just what Adams County has done. It has adopted an income limitation in order to limit its general relief medical care liability, as the statute authorizes it to do. The only question, then, is whether the limitation adopted is more restrictive than permitted by sec. 49.06; and it is not.
Section 49.06(1), Stats., sets limits on the type and value of a general relief applicant's assets, and the *1043amount of his or her income which may be included in determining eligibility for relief and, if eligible, in computing the amount of the benefit. It does so by exempting the following assets from the definition of "money, income, property or credit... for purposes of determining status as an eligible dependent person or the amount of general relief benefit due:" an insurance policy with a cash or loan value of $300 or less; a vehicle with an equity value of $1,500 or less; and homestead tax credits, food stamps and low-income energy assistance benefits. It also exempts from the calculation "[e]xpenses constituting up to 18% of the applicant's gross earned income or $40 per month, whichever is lower, reasonably related to the performance of work . . .." Adams County's $298-per-month income limitation is not more restrictive than the exclusions under sec. 49.06, Stats., and thus is authorized by sec. 49.02(9).
And we see nothing in that statute — or in any other statute material to this appeal — to support Hiller's argument that the standards applicable to evaluation of applications for medical assistance under sec. 49.47 have been incorporated into sec. 49.02(9). Indeed, we believe sec. 49.02(9) is plain and unambiguous in authorizing counties to adopt income standards designed to limit their liability for payment of medical expenses as general relief as long as certain conditions are met. Where, as here, the governing statute is plain on its face, our task is to apply it, not to interpret it into something it is not. Section 49.02(9), Stats., is a law dealing specifically with the type of relief Hiller has requested, and Adams County has exercised the authority granted it by that law to limit its liability for that type of assistance.
We realize the result seems harsh in this instance. We also realize that given the blanket authority granted *1044by sec. 49.02(9), Stats., other counties may impose limitations on their liability for medical assistance as general relief which might work similar hardships in individual cases. But the statute represents the policy of the State of Wisconsin expressed by its legislature, and many of Hiller's arguments are best directed to that branch of government rather than this one.
By the Court. — Order affirmed.

 Section 49.02(9), Stats., provides in pertinent part that:
[a]ny county may limit its liability for medical. . . care furnished as general relief... by adopting income and resource limitations . . ..